SEAMAN, District Judge.
I concur in the decision to affirm the judgment rendered below in favor of (lie defendant, but am of opinion that other substantial grounds are presented on which it may rest,. *512without determining the close question whether breach of the contract in suit can be predicated alone upon the fact of the transfer of the entire business of the defendant company to the Fidelity Fire Insurance Company, and the notice thereupon given to the plaintiffs. The action was brought and all the testimony was introduced on behalf of the plaintiffs upon the theory that they were entitled to recover for the alleged breach, prima facie at least, a rate of compensation for their assumed earnings under the contract, during the remaining portions of its term, measured exclusively by the showing of income derived thereunder in the preceding years. Such view is clearly untenable under the authorities, but counsel for the plaintiffs insists that other evidence was produced tending to show the probability of a like amount of business in the future, on which they were entitled to go to the jury. It is a sufficient answer to this contention that no substantial evidence appears in the record to furnish even semblance of support for it. On the other hand, the case on the part of the plaintiffs disclosed at least two obstacles to any prima facie value of the showing thus made for measuring the damages, even on the assumption that the proofs were otherwise sufficient, namely: (1) Evidence of general expenses of the plaintiffs in conducting their agencies, aggregating about $30,000 per annum, no part of which was included in their showing of earnings under the contract in suit, nor was any proof furnished to show the pro rata share which was applicable to the business transacted thereunder; (2) evidence that another insurance company was secured by them in the place of the defendant, before and in anticipation of the alleged breach, without proof either tending to show that the substituted company was not of equal value to the agency, or loss in any respect through the change. However the general rule may be as to the onus of proof for mitigating the damages, it seems clear that the plaintiffs must make the full disclosure when the fact of mitigation appears on their own side of the case, and the proof of its extent is wholly within their knowledge. Unexplained, either of these conceded facts is destructive of any presumptive value in their testimony of the amount of commissions derived under the contract prior to the breach.
Failing evidence to authorize a verdict for substantial damages, the question would remain to be considered whether the plaintiffs were nevertheless entitled to a judgment for nominal damages, — a question which arises only because the action came to the court below through removal from the state court, and thus may affect- the allowance of costs. Section 968, Rev. St. This technical rule is not applicable unless the evidence on the part of the plaintiffs establishes a breach of the contract, and if the issue depended alone upon a construction of the contract, as held in the prevailing opinion, any doubt upon that point might well be resolved in favor of the judgment. But I am satisfied that other grounds of objection to the right of action are presented, which are at least equally sufficient, namely: (1) That suit was commenced while performance under the contract was continuing on the part of the plaintiffs, and under which they accepted benefits thereafter; (2) that the plaintiffs practically aban*513doned the contract by accepting inconsistent obligations before the alleged act of abandonment on the part of the defendant, and when performance by the latter was neither refused nor made impossible; and, on the case as a whole, (3) that the undisputed circumstances show the action to he prematurely brought, as well as without substantial merit. Therefore the judgment is rightly affirmed.
WOODS, Circuit Judge, concurs in the result.